 In the Matter of J. R. WATKINS COMPANY OF DELAWARE AND J. R.WATKINS COMPANY OF MARYLANDandUNITED CANNERY, AGRICUL-TURAL, PACKING AND ALLIED WORKERS OF AMERICACase No. R-0137.-Decided November 27, 1940Jurisdiction:drug, cosmetic, and food product manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord recognition to union and request that certification be obtained ;election necessary."Unit Appropriatefor CollectiveBargainingProduction, maintenance, and shipping room employees, (excluding super-visory and office employees) employed by either or both Companiesheldappropriate in view of the close functional relationship between the opera-tions of both Companies, the single management over such operations, andthe joint use of the same premises, and in view of the fact that the Com-panies raised no objection to the proposed single unit.Mr. John T. Shea,of Memphis, Tenn., for the Company.-Mr. Robert`E. Himmaugh,of Memphis, Tenn., for the,Union.Mr. Sidney L. Davis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 21, 1940, United Cannery, Agricultural, Packing andAlliedWorkers of America, herein called the Union, filed with theRegional Director for the Tenth Region (Atlanta, Georgia), it peti-tion,which' it thereafter amended at the hearing mentioned below,alleging that a question affecting commerce had arisen concerning therepresentation of employees of J. R. Watkins Company of Delaware,Memphis, Tennessee, herein called the Delaware Company, and ofJ.R.Watkins Company of Maryland, Memphis, Tennessee, hereincalled the Maryland Company, and herein collectively referred to asthe Companies,' and requesting an investigation and certification of"J.R.Watkins Company"In accordance with a motion made at the hearing, whichwe heieinafter grant, the caption of the case has been changed to read as above, and,the petition and other formal papers amended in like manner-28 'N L., R B.,-No. 23,i145. "" 146DECISIONS OF NATIONAL LABORRELATIONS BOARDrepresentatives pursuant to Section 9 '(c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On' October 24 theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October 28 the Regional Director issued a notice of hearing,copies of which were duly served upon the Companies,and upon theUnion.Pursuant to the notice a hearing was held on November 8 atMemphis, Tennessee,before Alexander E. Wilson, Jr., the Trial Ex-aminer duly designated by the Board.The Companies were.repre-sented by counsel,the Union by its representative,and all participatedin the hearing.Full opportunity to be heard, to examine andcross-examinewitnesses,and to introduce evidence bearing onthe issueswas afforded all parties.At thebeginning of thehearing the,Union moved to amend the petition and other formalpapers in certain respects.The Companies did not object to themotion and stated for the record that proper service had been hadupon them. The motions are hereby granted. During the course ofthe hearing the Trial Examiner made various rulings on othermotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANIESJ.R.WatkinsCompany ofMaryland is a Maryland corporationengaged in the manufacture of medicines,cosmetics,and food prod-ucts.J.R.Watkins Company of Delaware is a Delaware corpora-tion engagedin- shipping and sellingthe productsmanufactured bytheMarylandCompany.The home officeof both Companies is inWinona, Minnesota.The MarylandCompany maintains a plant inMemphis, Tennessee,upon premises also occupied and used by theDelaware Company..There is nophysicalseparation in the spacedevoted to the activities there carried on by the Companies.A singleoperating manager is in charge of the operations of both Companies.This proceeding concerns employees of the Companies at work in theplant at Memphis.In the course of manufacturing operations at the Memphis plant,the Maryland Company uses various raw materials including spices, J.R.WATKINS COMPANY147extracts, drugs, and packing material.Approximately 90 per centof the raw materials thus used are regularly purchased-and shipped tothe plant from outside the State of Tennessee.The Companies main-tain for distribution at the Memphis plant not only the finishedproducts there manufactured by the Maryland Company but alsofinished products shipped there from other plants also operated bytheMaryland Company, such other plants being located elsewhereand not herein involved.Approximately 87 per cent of all suchfinished products, amounting to over $1,000,000 annually, are sold andshipped from the. Memphis plant by the Delaware Company tocustomers outside of Tennessee.II.THE ORGANIZATION INVOLVED.United Cannery, Agricultural,. Packing and AlliedWorkers ofAmerica is a labor organization affiliated with Congress of IndustrialOrganizations, admitting to membership production, maintenance,and shipping-room employees of the Companies in the plant atMemphis, Tennessee, exclusive of supervisory and office employees.III.THEQUESTION CONCERNING, REPRESENTATIONOn or about October 10, 1940, the Union requested the Companiesto recognize it as the statutory representative of employees at theMemphis plant.The Companies refused this request unless and untilthe Union had been certified as such representative by the Board.At the hearing the Trial Examiner reported and stated for the pur-poses of the record that a substantial number of employees of theCompanies within the unit hereinafter found to be appropriate hadapplied for membership in the Union and designated it as their col-lective bargaining agency in all matters pertaining to pay rates,wages, hours of employment, and other conditions of employment.2-We find that a question has arisen concerning the representationof employees of the Companies.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companiesrelation to' trade, traffic, and commerce among the several States and'The Trial Examiner reported that 57 of 78 employeeson the November 2, 1940, payrollof theMarylandCompany forthe Memphis plant, and 28 of 33 employees on theNovember2-1940, pay,roil of the DelawareCompany for that plant,signed cards makingsuch application and designation.-413597-42-vol 28-11 148DECISIONSOF NATIONALLABOR RELATIONS BOARDtends' to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe Union claims that. all production, maintenance, and shipping-room employees at the Memphis plant, whether employed by eitheror both Companies, excluding supervisory and office employees, con-stitute a single unit appropriate for the purposes of collective bargain-ing with the Companies.The Companies take no position concerningthe unit thus claimed to be appropriate. In view of the facts setforth in Section I above establishing the close functional relationshipbetween the operations of both Companies at the Memphis plant, thesinglemanagement over such-operations, and the joint use of thesame premises, and in view of the fact that no objection is here raisedby the Companies to the proposed single unit, we see no reason fornot finding such a unit' appropriate.Accordingly we find that allproduction, maintenance,, and shipping-room employees at the Mem-phis plant whether employed by either or both Companies, excludingsupervisory and office employees, constitute a unit appropriate forthe purposes of collective bargaining and that said unit -will insureto said employees of the Companies the full benefit of their right toself-organization' and to collective bargaining and otherwise. effectuatethe policies of the Act.VI. THEDETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by the holding of an election by secretballot.We shall use as the date -for determining eligibility of em-ployees to vote the pay-roll period next-preceding the date of theDirection of Election, subject to such limitations and additions as areset forth in the, Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of, J. R.Watkins Company of Delaware,Memphis, Tennessee, and J. R. Watkins 'Company of Maryland,Memphis,- Tennessee, employed at the plant at Memphis,Tennessee,within the meaning of Section 9 (c) and Section 2 (6) and(7) of theNational Labor Relations Act.2.All production, maintenance; and shipping=room employees atthe Memphis plant, whether employed by either or both Companies; J.R.WATKINS coMPANY149excluding supervisory and office employees, constitute a unit appro-priate for the purposes of collective bargaining, within'the meaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue,of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is hereby-DIREC n that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith J. R.. Watkins Company of Delaware, Memphis, Tennessee, andJ. R. Watkins Company of Maryland, Memphis, Tennessee, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor the Tenth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations, among all production, maintenance, andshipping-room employees at the plant in Memphis, Tennessee, owned,operated, or used by said Companies, whether such employees beemployed by either or both said Companies, who were employed dur-ing the pay-roll period next preceding the date of this Direction;including employees who did not work during such pay-roll periodbecause they were ill or on vacation and who were then or have sincebeen temporarily laid off, but excluding employees who have sincequit or been discharged for cause, and also excluding supervisory andoffice employees, to determine whether or not they desire to be repre-sented by United Cannery, Agricultural, Packing and Allied Workersof America, affiliated with Congress of Industrial Organizations, forthe purposes of collective bargaining.CH i ninx HARRY A. MILLIS took no part in the consideration of theabove Decision and,Direction of Election.